Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for not having any additional seismic sensors inside the chamber, does not reasonably provide enablement for having any additional sensors inside the chamber.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  According to claim 12 there is transceiver in the main chamber and hence there is a sensor. Claim 11 contradict to claim 12. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and bellow is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GUYTON US 20140126329 A1.
Regarding claim 1 Guyton teaches
1. A seismic node for collecting seismic data, the seismic node comprising:
a base(110) configured to define a chamber having an open face;(fig. 1B)
a main electronic board(160+155) having a processor[0040](A/D converter), the main electronic board being placed inside the chamber;(fig. 1B)
a battery pack[0045] configured to supply electrical power to the main electronic board and placed inside the chamber; and[0045]
an analog cover(115) that attaches to the open side of the base(110) to seal the chamber, and an analog sensor (145)electrically attached to the analog cover to form an analog field unit. (145 electrically connected to the boards 155,160 fig. 1B which is connected to electrical pins 125 on 115)

2. The seismic node of Claim 1, wherein the sensor device is electrically connected with a flexible cable to the main electronic board.(claim 4)

4. The seismic node of Claim 2, wherein the main electronic board includes a global positioning module, a transceiver, and an antenna.[0040]

5. The seismic node of Claim 4, wherein there are no additional transceivers and no additional antennas.[0040]

6. The seismic node of Claim 2, wherein the digital cover includes first and second internal pins that face the chamber, and the first and second internal pins are configured to engage corresponding first and second flexible strips formed on the main electronic board.(no patentable weight as claim 1 does not have to include the digital cover)

7. The seismic node of Claim 6, wherein the digital cover further includes first and second external pins that extend outside of the chamber, and the first and second internal pins are electrically connected to the first and second external pins, respectively. (no patentable weight as claim 1 does not have to include the digital cover)

8. The seismic node of Claim 2, further comprising:
a spike(120) that is removably attached(286) to the base.(110)


Claim(s) 18- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olivier US 20180341033 A1.

Regarding claim 18, 20 Olivier teaches
18. A seismic acquisition system for collecting seismic data, the seismic acquisition system comprising:
a digital field unit, DFU, that collects a first set of seismic data; and [0037]
an analog field unit, AFU, that collects a second set of seismic data, [0036]
wherein the DFU includes a first base(136) and a digital cover(156), 
wherein the AFU includes a second base(136) and an analog cover(156), and
wherein the first base is identical to the second base.(fig. 1)

Regarding claim 19 Olivier teaches

19. The system of Claim 18, wherein each of the first base(136) and the second base(136) is configured to define a chamber(fig. 2) having an open side(fig. 2), and the chamber includes, a main electronic board (114)having a processor[0045]; and

a battery pack(144) configured to supply electrical power to the main electronic board, wherein the digital cover(156) attaches to the open side of the first base to seal the chamber(fig. 2), and

 a sensor device(118) is attached to a wall(136) of the first base to form the DFU(fig. 2), and the analog cover attaches to the open side of the second base to seal the chamber(first and second base is the same base), and an analog sensor(116) electrically attaches to the analog cover(136) to form the AFU.

20. The system of Claim 19, wherein the sensor device includes a microelectromechanical sensor and the analog sensor includes a geophone.[0037]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUYTON US 20140126329 A1.
Regarding claim 10  Although Guyton does not explicitly teach
10. The seismic node of Claim 2, wherein the battery pack is located lower than the main electronic board, along gravity
The location of the battery pack is matter of the positioning design and depending on application can be changed in order to provide secure and safe operation condition. 

Claim 3, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUYTON US 20140126329 A1 in view of Swier US 20140126327 A1.

Regarding claim 3, 11, 12, 13, 14   Although Guyton does not explicitly teach
3. The seismic node of Claim 2, wherein the sensor device includes a microelectromechanical sensor.

11. The seismic node of Claim 1, wherein the analog sensor is located outside the chamber, there is no sensor inside the chamber, and the analog sensor is a geophone.

12. The seismic node of Claim 11, wherein the main electronic board includes a transceiver 

13. The seismic node of Claim 12, wherein there are no additional transceivers and no additional antennas.

14. The seismic node of Claim 11, wherein the analog cover includes first and second internal pins that face the chamber, and the first and second internal pins are configured to engage corresponding first and second flexible strips attached to the main electronic board.
Guyton teaches GPS and therefore antenna.[0040]
Sweir teaches alternative setup of the sensor system with 
3. The seismic node of Claim 2, wherein the sensor device includes a microelectromechanical sensor.[0017]

11. The seismic node of Claim 1, wherein the  sensor(12) is located outside the chamber(14), there is no sensor inside the chamber(no analog seismic sensor in 14), and the analog sensor is a geophone.[0044](accelerometer)

12. The seismic node of Claim 11, wherein the main electronic board(in 14) includes a global positioning module, a transceiver and an antenna.(fig 1)

13. The seismic node of Claim 12, wherein there are no additional transceivers and no additional antennas.(fig. 1)

14. The seismic node of Claim 11, wherein the analog cover includes first and second internal pins that face the chamber, and the first and second internal pins are configured to engage corresponding first and second flexible strips attached to the main electronic board.[0022]+(fig. 2)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Guyton  with teaching by Swier in order to build seismic sensor with wireless communication to the base. 

15. The seismic node of Claim 14, wherein the analog cover further includes an external pin and an external tubular member that face an outside of the chamber, and the first and second internal pins are electrically connected to the external pin and the external tubular member, respectively.(obvious design choice for example fig. 6, 7 Swier)



Claim 9,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUYTON US 20140126329 A1 (in view of Swier US 20140126327 A1) further in view of CONTANT	CA 3075873 A1.

Regarding claims 9, 16 Guyton does not teach
9 and 16 The seismic node of Claim 2, further comprising:
dampers configured to enclose the battery pack;
a first guide formed in the chamber and configured to receive and guide the main electronic board; and
a second guide formed in the chamber and configured to receive and guide the dampers of the battery pack.
Contant  teaches
Dampers(192) configured to enclose the battery pack(190);
a first guide(174 ) formed in the chamber(fig. 11) and configured to receive and guide the main electronic board(195); and
a second guide(195) formed in the chamber and configured to receive and guide the dampers(192) of the battery pack.(fig. 12)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Guyton with teaching by Contant in order to provide a set up for power source and al electronics.  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUYTON US 20140126329 A1 in view of Swier US 20140126327 A1.
Regarding claim 17  Although Guyton does not explicitly teach
17. The seismic node of Claim 11, wherein the battery pack is located lower than the main electronic board, along gravity

The location of the battery pack is matter of the positioning design and depending on application can be changed in order to provide secure and safe operation condition. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645